--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
Employment Agreement


This Employment Agreement (the “Agreement”) dated May 1, 2011 (the “Effective
Date”) is between Voice Assist Inc., a Nevada public company having its
principal place of business at Suite 100, 2 South Point Dr. Lake Forest, CA
92630 (the “Company”), and Lisa Porter, an individual currently residing in the
City of Foothill Ranch, California (the “Employee”).


Background


The Company and Employee desire that the Company employ Employee as its Vice
President, Marketing & Communications.  Accordingly, the parties agree as
follows.


Agreement


1.  EMPLOYMENT.  The Company hereby agrees to employ Employee and Employee
hereby accepts such employment, upon the terms and conditions hereinafter set
forth.


2.  TERM.  For purposes of this Agreement, “Term” shall commence on the
Effective Date and continue until terminated by either party in accordance with
Section 5 of this Agreement.


2.  COMPENSATION.  Effective April 15, 2011:


a.  Salary.   The Company shall pay Employee a base salary of Eight Thousand,
Five Hundred Dollars ($8,500) per month gross less taxes as required by law,
payable in accordance with the Company’s normal policies but in no event less
often than semi-monthly (the “Salary”).  Effective January 1 for each successive
year this Agreement is in effect, compensation shall be adjusted, if at all, as
determined by the President, in consultation with the Board of Directors of the
Company.  In addition, Employer shall increase Employee’s Salary as follows:


i.  If the Company achieves annual revenues of greater than $3,000,000, then
Employee’s Salary shall increase to Ten Thousand Dollars ($10,000) per month;


ii.  If the Company achieves annual revenues of $5,000,000, then Employee’s
Salary shall increase to Twelve Thousand, Five Hundred Dollars ($12,500) per
month; and


iii.  If the Company achieves annual revenues of greater than $8,000,000, then
Employee’s Salary shall increase to Fifteen Thousand Dollars ($15,000) per
month.
 
 
 
1

--------------------------------------------------------------------------------

 
b.  Incentive Compensation.  The Company shall also pay to Employee incentive
compensation in accordance with Addendum A, Employee Incentive Compensation
Plan, attached hereto and made a part hereof by this reference.  Incentive
Compensation shall be paid not less frequently than quarterly, and prorated as
applicable.


c.  Incentive Stock Options.


i.  Management shall recommend to the Board that the Company issue Employee a
stock option grant to purchase common shares of Company associated with the
modification of Employee’s original employment agreement and a monthly stock
option grant to purchase common shares of Company for reduced compensation, as
further set forth in the Stock Option Agreement between the parties dated the
effective date as set forth below:


i.  Until the Company achieves revenue milestones in a twelve month period
of$3,000,000, $5,000,000, and $8,000,000, Management shall recommend to the
Board that Employee receive a monthly grant for options to purchase shares of
the common stock of the Company at $0.01.  The monthly amount of options will be
based upon Employee salary level and revenue milestone.


d.  Stock Option Grant.  Upon execution of this Agreement, Management shall
recommend to the Board that the Company shall grant to Employee an Option to
purchase shares of common stock of the Company or receive a Stock Grant.  The
amount of the Grant of shares or options that has been suggested is 25,000 but
is subject to Board approval and whichever method of grant that is available to
the company and retains a tax neutral event for Employee.


e.  Deferred Cash Compensation.  As of April 15, 2011, Employee is currently
owed $7,500.00 in deferred cash compensation by the Company.  The parties agree
that this deferred compensation shall be paid to Employee by the Company upon
completion of an aggregate fund raising of at least $2,000,000.  If no such fund
raising occurs prior to a Change of Control (as defined in the Company’s 2010
Stock Incentive Plan) of the Company or its dissolution, then the amount of
deferred compensation shall be considered an employee payroll debt obligation of
the Company.


3.  EMPLOYEE BENEFITS.  The Company and Employee agree as follows.


a.  General Benefits.  Employee shall be entitled to receive or participate in
the Company currently medical insurance plan and such other health or welfare
benefit plans as the Company may adopt in the same manner as other members of
the Company’s senior management team.  Employee acknowledges that the level of
awards or other participation in certain of such plans is subject to the
discretion of the Company


b.  Business Expenses. In performing Employee’s duties and obligations under
this Agreement.  the Company shall reimburse Employee for such expenses on a
monthly basis, upon submission by Employee of appropriate receipts, vouchers or
other documents, all in accordance with the Company’s expense reimbursement
policy. Company shall provide a car allowance of $500 per month.


c.  Vacation.  Employee shall be entitled during each calendar year during the
Term of this Agreement to a vacation of four (4) weeks (pro-rated for any
partial year) during which time Employee’s compensation will be paid in full, on
such dates as the Employee and President of the Company shall mutually
agree.  No more than two (2) weeks of unused vacation time can be carried over
to a subsequent calendar year. Vacation accrual shall begin with the Employee’s
original start date of January 1st, 2011.




 
2

--------------------------------------------------------------------------------

 
4.  DUTIES/SERVICE


a.  Position. Employee is employed as Vice President, Marketing & Communications
and shall perform such services and duties as are defined in Addendum B, Job
Description, attached hereto, and as are normally associated with such position,
subject to the direction and supervision of the President of the Company.


b.  Place of Employment. The place of Employee’s employment and the performance
of Employee’s duties will be at the Company’s corporate headquarters and at such
location as mutually agreed upon by the Company and Employee.


c.  Extent of Services.  Employee shall at all times and to the best of her
ability perform her duties and obligations under this Agreement in a reasonable
manner consistent with the interests of the Company.


Except as otherwise agreed by the Company and Employee in writing per Schedule C
and addendums to Schedule C, it is expressly understood and agreed that
Employee’s employment is full time.  Employee may not be employed by other
entities or otherwise perform duties and undertakings on behalf of others or for
her own interest that have an impact on his performance of her obligations under
this Agreement, unless pre-approved by the Board of Directors.  [Additionally,
the Company recognizes that Employee has, or may have in the future, non-passive
equity positions in other companies that do not detract from Employee’s time
from meeting her obligations under this Agreement.]


5.  TERMINATION.  The Term of this Agreement shall end upon written notice by
either party in accordance with the terms of Section 6 of this Agreement.


a.  By the Company.  The Company may terminate this Agreement as follows:


i.  Without Cause.  The Company may terminate this Agreement with 14 days prior
written notice at any time 60 days after the Effective Date without Cause.


ii.  With Cause.  The Company may terminate this Agreement at any time with
Cause.


iii.  As used in this Agreement, the term Cause shall mean: (A) a material
breach of by Employee of her Non-Disclosure and Intellectual Property Assignment
Agreement (B) a material breach of any written agreement between Employee and
the Company that might be established by mutual agreement that remains uncured
after written notice of breach from the Company, (C) Employee’s continued
failure to comply with the Company’s written policies or rules following written
notice of non-compliance by the Company, (D) Employee’s conviction of, or plea
of “guilty” or “no contest” to, a felony under the laws of the United States or
any state thereof, or (E) Employee’s gross negligence or willful misconduct.


 
3

--------------------------------------------------------------------------------

 
b.  By Employee.


i.  Without Good Reason.  Employee may terminate this Agreement at any time upon
14 days’ prior written notice to the Company.


ii.  With Good Reason.  Employee may terminate this Agreement at any time for
Good Reason.


iii.  As used in this Agreement, the term Good Reason shall mean a reduction by
the Company in your base salary, amount of bonus eligibility or participation in
benefit plans that is not part of a compensation reduction applicable to the
entire executive team.  In each situation described above, Employee may
terminate this Agreement for Good Reason only after notifying the Company of the
specific action taken that Employee believes constitutes Good Reason, and the
failure of the Company to promptly correct such action.


c. Liquidity Event.  If a Liquidity Event occurs for the Company, and if
Employee is terminated without Cause or terminates for Good Reason as defined
above, within 90 days before such Liquidity Event, then (a) notwithstanding any
other provision of Employee’s Stock Option Agreement(s) to the contrary, all
unvested options held by Employee shall become immediately vested and
exercisable.  In addition, if Employee is terminated without Cause or terminates
for Good Reason as defined above, either (x) within 90 days before such
Liquidity Event or (y) at any time following such Liquidity Event, then Employee
shall receive severance compensation consisting of one half (1/2) year of Salary
(in the amount of $90,000) paid in accordance with the Company’s then current
payroll practices, and continuation of all health and welfare benefits for
one-half (1/2) year.  The term “Liquidity Event” shall mean the acquisition of
the Company, whether by stock purchase, asset purchase, merger or otherwise, the
result of which causes the shareholders to receive either cash or
publicly-traded equity securities of a company with a market capitalization that
would qualify the company for listing on either the New York Stock Exchange or
the NASDAQ Stock Market. 


6.  CONFIDENTIAL INFORMATION AND INVENTION ASSIGNMENT AGREEMENT.   Employee’s
employment is subject to the requirement that Employee sign, observe and agree
to be bound, both during and after Employee’s employment, by the provisions of
the Company’s Confidential Information and Invention Assignment Agreement, which
is being executed by the parties as of the Effective Date.


7.  RETURN OF THE COMPANY PROPERTY.  Employee agrees that upon any termination
of her employment, Employee shall return to the Company within a reasonable time
not to exceed two (2) weeks, any of the Company’s property in her possession or
under her control, including but not limited to, computer/office automation
equipment, records and names, addresses, and other information with regard to
customers or potential customers of the Company with whom Employee has had
contact or done business.


8.  NOTICES.  All notices, required and demands and other communications
hereunder must be in writing and shall be deemed to have been duly given when
personally delivered or when placed in the United States Mail and forwarded by
Registered or Certified Mail, Return Receipt Requested, postage prepaid, when
forwarded via reputable overnight carrier, addressed to the party to whom such
notices is being given at the following address, or by facsimile or electronic
mail, with acknowledgement of receipt by the receiving party by the same means
of transmission, to the addresses set forth in the preamble, subject to changes
made by either party in accordance with this Paragraph 8.


 
4

--------------------------------------------------------------------------------

 
9.  MISCELLANEOUS.


a.           Entire Agreement.  This Agreement and the Addendums hereto contain
the entire agreement of the Parties.  This Agreement may not be altered, amended
or modified except in writing duly executed by both of the Parties.


b.           Assignment.  Neither party, without the written consent of the
other party, can assign this Agreement.  Notwithstanding the foregoing, the
Company may assign this Agreement to an entity that acquires the business of the
Company, whether by asset purchase, stock purchase, merger or otherwise, subject
to the assumption of this Agreement by the acquiring entity.


c.           Binding.  This Agreement shall be binding upon and inure to the
benefit of the Parties, their personal representative, successors and assigns
and in the event of any subsequent merger, consolidation, or similar transaction
by the Company, all rights of Employee shall continue and remain enforceable, at
Employee’s election against any said successor or assign.


d.           No Waiver.  The waiver of the breach of any covenant or condition
herein shall in no way operate as a continuing or permanent waiver of the same
or similar covenant or condition.


e.           Severability.  If any provision of this Agreement is held to be
invalid or unenforceable for any reason, the remaining provisions will continue
in full force without being impaired or invalidated in any way.  The Parties
hereto agree to replace any invalid provision with a valid provision which most
closely approximates the intent of the invalid provision.


f.           Interpretation.  This Agreement shall not be construed more
strongly against any party hereto regardless of which party may have been more
responsible for the preparation of Agreement.


g.           Governing Law. This Agreement shall be governed by and construed
under the laws of the State of California, without reference to the choice of
law principles thereof.


h.           Arbitration.  Any dispute or claim arising to or in any way related
to this Agreement shall be settled by binding arbitration in Lake Forest,
California but any dispute or controversy arising out of or interpreting this
Agreement shall be settled in accordance with the laws of the State of
California as if this Agreement were executed and all actions were performed
hereunder within the State of California.  All arbitration shall be conducted in
accordance with the rules and regulations of the American Arbitration
Association ("AAA").  AAA shall designate an arbitrator from an approved list of
arbitrators following both Parties' review and deletion of those arbitrators on
the approved list having a conflict of interest with either party.  Each party
shall pay its own expenses associated with such arbitration and except for the
Company’s obligations under the Securities Exchange Act of 1934, the Parties
agree to keep all such matters confidential.  A demand for arbitration shall be
made within a reasonable time after the claim, dispute or other matter has
arisen and in no event shall such demand be made after the date when institution
of legal or equitable proceedings based on such claim, dispute or other matter
in question would be barred by the applicable statutes of limitations.  The
decision of the arbitrators shall be rendered within 60 days of submission of
any claim or dispute, shall be in writing and mailed to all the Parties included
in the arbitration.  The decision of the arbitrator shall be binding upon the
Parties and judgment in accordance with that decision may be entered in any
court having jurisdiction thereof.


The only claims or disputes excluded from binding arbitration under this
Agreement are the following. any claim by Employee for workers’ compensation
benefits or for benefits under an the Company plan that provides its own
arbitration procedure; and any claim by either party for equitable relief,
including but not limited to, a temporary restraining order, preliminary
injunction or permanent injunction against the other party.


i.  Titles.  Titles to the sections of this Agreement are solely for the
convenience of the Parties and shall not be used to explain, modify, simplify,
or aid in the interpretation of the provisions of this Agreement.


j.  Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but together which shall constitute one and the
same instrument.


[signature page follows]

 
5

--------------------------------------------------------------------------------

 

Authorized representatives of the Parties have executed this Agreement as of the
day and year first written above.


The Company.                           VOICE ASSIST INC.,
a Nevada corporation




By. _/s/Michael Metcalf_________________________
(signature)


Michael D. Metcalf
Chief Executive Officer






Employee.




_/s/ Lisa Porter_________________________
     Lisa Porter
 
 

 
6

--------------------------------------------------------------------------------

 

ADDENDUM A


EMPLOYEE INCENTIVE COMPENSATION PLAN




1.  Employee Incentive Bonus.  Employee shall be entitled to a quarterly bonus
in accordance with the Company’s incentive compensation plan, up to a maximum
value of $30,000 per quarter.


2.  To be eligible for the bonus payment, the Employee must be employed on the
last day of the quarter.  If the Employee is terminated or resigns for any
reason after the end of such quarter, and before payment of the bonus, the
Employee shall still be entitled to the bonus payment when paid to other
participants in the Company’s incentive compensation plan.


3.  Until the Company achieves annual revenues of $8MM in a fiscal year, the
Company shall pay all incentive bonuses in restricted grants of the Company’s
common stock, whose price shall be the same price as the fair market value
determined by the Board for the issuance of options to purchase the Company’s
stock for such calendar quarter.





 
7

--------------------------------------------------------------------------------

 

ADDENDUM B


JOB DESCRIPTION
 
SUMMARY
 


 
The Vice President, Marketing & Communications has primary responsibility
for the Marketing & Communications Operations of the Company, reporting to the
President of the Company.  The Vice President of Marketing & Communications will
provide leadership and coordination of all corporate marketing functions.  She
will work in coordination with the executive team to develop and implement sales
and marketing strategy to align with the corporate goals. Monitor and analyze
marketing activity against goals.
 
 


 


  Description of Duties


 
PRIMARY RESPONSIBILITIES
 
 
Strategic planning, including corporate positioning and identity, market  and
competitive analysis, and related product positioning.
 
 
Oversee all marketing communications efforts, including branding, public
relations, advertising, social media efforts, white papers, trade shows,
seminars and events, planning and development of collateral materials, analyst
and market research management, and web site design and content either directly
or on an outsourced basis.
 
 
Work with product marketing team to help coordinate product launch management,
presentations, sales tools, competitive analysis and general sales support.
 
 
Work with the president, CEO and the other executive team members to help
identify and develop strategic alliances, communicate with BoD members, and
close/grow major customer accounts.
 
 
Define and direct marketing programs for demand creation, lead generation and
interface with enterprise sales vice president for lead tracking and management.
 
 
Develop and manage the Company’s marketing budget.
 
 
Develop and track metrics and success criteria for all marketing programs and
activities.
 

 
8

--------------------------------------------------------------------------------

 

ADDENDUM C
Approved Non-Voice Assist, Inc.
Business Activity Exemptions


Description of Business Activity:




None.


























































 



 
9

--------------------------------------------------------------------------------

 
